t c memo united_states tax_court faramarz and mitra elghanian petitioners v commissioner of internal revenue respondent faramarz elghanian petitioner v commissioner of internal revenue respondent docket nos filed date howard s fisher for petitioners jack h klinghoffer and gerard mackey for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioners’ federal_income_tax and an addition_to_tax and a penalty as follows these cases were consolidated for trial briefing and opinion faramarz elghanian addition_to_tax and penalty year deficiency sec_6661 sec_6662 i r c dollar_figure big_number big_number dollar_figure dollar_figure faramarz and mitra elghanian year deficiency big_number big_number the issues for decision are whether petitioner’ sec_2 loss on the expropriation of his family’s iranian property occurred in as respondent contends or in as petitioners contend we hold that it occurred in whether petitioner was a resident_of_the_united_states in we hold that he was not whether petitioner is entitled to a settlement of his claimed deduction for expropriation losses on the same terms as respondent’s settlement with petitioner’s father and brother we hold that he is not whether petitioner is liable for the addition_to_tax under sec_6661 a for and the accuracy-related_penalty references to petitioner are to faramarz elghanian section references are to the internal_revenue_code as amended and in effect in the years in issue rule references are to the tax_court rules_of_practice and procedure under sec_6662 for for substantial_understatement of tax we hold that he is not findings_of_fact some of the facts have been stipulated and are so found a petitioners petitioners were married and resided in france when they filed their petition petitioner’s family and early years petitioner was born in iran in or petitioner’s father and several of his father’s brothers owned businesses in iran which had big_number big_number employees in the 1970s petitioner’s father was born in iran his mother was born in london petitioner attended school in iran from to date petitioner never worked for his family’s businesses in iran petitioner applied for an alien registration receipt card green card in when he was about years old in hi sec_4 petitioner testified that he and his wife resided in france beginning before date and continuing through the date of trial petitioners stated in the petition that their mailing address was c o steven e golden c p a in new york new york there is no evidence that they resided in new york when they filed the petition green card is the common name for a form i-151 alien registration receipt card see 774_f2d_936 n 9th cir 433_f2d_74 9th cir see also sec_264 of the immigration and nationality act ch 66_stat_163 as amended u s c sec c f_r sec_264 gordon green card application petitioner said that he intended to study in the united_states and stay as an immigrant the united_states issued a green card6 to petitioner his parents and a brother and sister in the mid-1960s petitioner’s father came to the united_states in the mid-1960s for an amount of time not specified in the record and then returned to iran petitioner visited the united_states in date he had his green card at that time also that month he began attending high school in great britain petitioner attended high school in england until date petitioner’s presence in the united_states from to petitioner applied only to colleges in the united_states petitioner came to the united_states on an iranian passport and a student visa7 issued by the united_states in petitioner attended florida southern college from date to date and he received a 4-year college degree in business rosenfield immigration law and procedure sec 10d rev ed and sec 9d rev ed in a letter to petitioner dated date the district_director for the new york district of the u s department of justice immigration and naturalization service stated that petitioner was a lawful permanent resident on date a student visa authorizes an alien to be admitted to the united_states for the time necessary to complete a full course of study plus days immigration and nationality act ch sec_101 66_stat_163 u s c sec_1101 c f_r sec_214 f while in florida petitioner obtained a license to buy and sell real_estate petitioner went to iran about once every years during the years he was an undergraduate student he stayed weeks per visit in the late 1960s and early 1970s petitioner told his parents that he intended to reside in the united_states petitioner married his cousin shirley elghanian in iran in date petitioner began attending graduate school at george washington university washington d c in date he received a master’s degree in business administration in petitioner and shirley elghanian rented an apartment in washington d c while petitioner attended george washington university after petitioner finished graduate school he and shirley elghanian shared an apartment in boston with moeez elghanian shirley elghanian’s brother and petitioner’s cousin petitioner and moeez elghanian viewed various properties for possible syndication and they traveled frequently petitioner told his brother phillip elghanian after and after petitioner got married that he intended to reside in the united_states nassar victory victory petitioner’s second cousin saw petitioner about times per year from to petitioner told victory that he intended to reside in the united_states after graduate school petitioner told steven kumin kumin a friend of his who lived in the boston area that petitioner intended to reside in the united_states the customs administration building in tehran iran on a date not specified in the record petitioner’s father paid about dollar_figure million to buy land in tehran iran on which he intended to build his personal_residence at a time not specified in the record petitioner’s father arranged to have the customs administration building constructed on that site petitioner’s parents owned the land on which it was to be built the customs administration building had underground parking levels about retail stores and office towers which were or stories high the building occupied about an acre of land it cost about dollar_figure million to build the customs administration building and another dollar_figure to dollar_figure million for tenant improvements the iranian department of taxation and customs occupied the customs administration building petitioner conveyed an interest in the building about meters by meters not otherwise described in the record to the regional electrical company for a price not stated in the record on a date not clear from the record events from to date based on the experiences of some of his relatives petitioner believed that he would be required to serve for years in the iranian military in order to return to iran later to deal with his family’s property on a date in not specified in the record petitioner returned to iran to begin that service petitioner’s parents lived in iran at that time petitioner left a car some dishes photographs and clothing in boston which he intended to reclaim later shirley elghanian returned to iran with petitioner in petitioner’s daughter roya was born in iran in date because of political unrest in iran shirley elghanian and roya went to london in to live with shirley elghanian’s parents petitioner’s mother and his brother phillip elghanian moved to the united_states in b events in the expropriation in date the shah of iran was deposed in a revolution the ayatollah khomeini became the new leader of iran for a more detailed account of these events in iran see 94_tc_165 93_tc_758 affd 946_f2d_395 5th cir and moshrefzadeh-sani v commissioner tcmemo_1992_592 petitioner’s father moved to the united_states in petitioner’s father’s green card was renewed at that time petitioner’s parents have lived in the united_states since in april or date petitioner’s father asked his son-in-law alex ebrahimzadeh ebrahimzadeh to retrieve the family’s green cards from petitioner’s father’s office in tehran and bring them to him in new york a u s customs inspector confiscated those green cards when ebrahimzadeh brought them into the united_states petitioner’s imprisonment and escape from iran petitioner completed years_of_service in the iranian military around date he intended to leave iran at that time but the iranian government prevented petitioner from leaving habib elghanian petitioner’s uncle was executed on date the iranian government expropriated petitioner’s family businesses and property on date petitioner was arrested blindfolded interrogated and imprisoned he was released on date he reasonably feared for his life in iran and on date he fled from iran under an assumed name he has not returned to iran since then petitioner’s travels in after leaving iran petitioner went to london to see shirley elghanian and roya he stayed there for a few weeks on date he traveled to spain to visit his brother farhad elghanian and to obtain a visa to come to the united_states he received a b-1 or b-2 entry visa petitioner then went to new york where he spent about weeks with his parents family and friends he then went to france for about month petitioner went to london for weeks in date and then to israel for weeks and back to london for about weeks petitioner then went to new york stayed briefly with his parents and in date began occupying an apartment pincite e 44th street owned by petitioner his wife and her two sisters petitioner had a birthday party for his brother phillip at that apartment in date b visas permit aliens to enter the united_states temporarily if they have a foreign residence that they have no intention of abandoning and do not engage in labor study or work as a representative of foreign media while in the united_states see sec_101 of the immigration and nationality act 66_stat_168 u s c sec_1101 a b-1 visa may be issued to an alien visiting the united_states on business for up to months and may be extended for periods of up to months c f_r sec_214 b see elsaesser v commissioner tcmemo_1978_2 applies c f_r sec_214 b b-2 visas are issued to aliens who are temporary visitors to the united_states for business or for pleasure see sec_101 of the immigration and nationality act 66_stat_168 u s c sec_1101 c f_r dollar_figure ed a b-2 visa may be issued to an alien visiting the united_states temporarily if the alien has permission to enter a foreign_country when he or she leaves the united_states c f_r sec dollar_figure ed see 56_tc_228 discussing b visas and applying c f_r sec dollar_figure ed petitioner was not engaged in the sale of stock as a trade_or_business in petitioner owned a rental apartment near london that he had received as a gift he never lived in that apartment c events in the sec_1 filing of petitioner’s family’s expropriation claim petitioner and his family learned of the expropriation in on date petitioner’s father on behalf of his immediate_family filed with the office of foreign assets control of the united_states department of the treasury a claim for the expropriated property census of claims by united_states persons against iran in it petitioner’s father claimed expropriation losses of dollar_figure including stock which he valued at dollar_figure the customs administration building which he valued at dollar_figure million other real_property which he valued at dollar_figure million loans which he valued at dollar_figure million and tangible_personal_property which he valued at dollar_figure million petitioner signed the claim in the claim petitioner’s father stated that the date of loss was june or date petitioner’s family prepared the form from memory none of the property listed in the claim was ever connected with a trade_or_business in the united_states petitioner’s activities in petitioner traveled to and from new york and europe spending a month or two at each location at that time petitioner’s wife’s family owned four or five hotels in central london the largest of which had rooms shirley elghanian and roya were in london until the end of at that time they went to new york and stayed with petitioner in the apartment pincite e 44th street in date petitioner shirley elghanian and roya moved to an apartment on 57th street in new york where they lived until date petitioner and shirley elghanian separated in date shirley elghanian and roya went to london on date petitioner went to london in late date to visit roya to try to reconcile with shirley elghanian and to retain divorce counsel thereafter petitioner traveled frequently between london and new york to try to gain custody of roya and to conduct business not described in the record in london on date u s immigration and naturalization service ins authorities stopped petitioner at jfk international airport they alleged that he had presented an altered iranian passport petitioner told them that personnel at an iranian consulate had made handwritten entries on the renewal pages of petitioner’s iranian passport including extending the expiration date at that time in response to a request from an ins officer petitioner provided an affidavit regarding his application to enter the united_states in it he said inter alia that he did not have an apartment in the united_states that he would eventually like to reside permanently in the united_states and that he intended to stay in the united_states for several weeks and then travel to israel petitioner applied for political asylum in the united_states in date he was staying at his parent’s apartment in new york at that time petitioner was granted political asylum in the united_states on date he was divorced from shirley elghanian in around petitioner’s family heard that the iranian government would welcome expatriates to return to run their former businesses khalil and soleyman elghanian petitioner’s cousins went to iran on behalf of the family in in an attempt to reclaim elghanian family assets they discovered that the offer was a hoax they believed that they were in danger in iran they paid smugglers to help them escape from iran d petitioner’s tax filing and earnings history and income_tax return petitioner filed no u s federal_income_tax returns for any_tax year before he had no earnings in the united_states before a certified_public_accountant c p a prepared petitioner’s income_tax return on date in it petitioner reported no gross_income and no tax due on date petitioner’s c p a prepared petitioner’s amended_return for in that return petitioner claimed a dollar_figure loss on form_4797 gains and losses from sales or exchanges of assets used in a trade_or_business and involuntary_conversions the dollar_figure loss was based on petitioner’s share of the family assets expropriated by the iranian government petitioner attached the following statement to his amended return the losses taken on form_4797 represent taxpayers’ losses of business_assets in iran they are based solely on the census of claims by united_states persons against iran filed with the office of foreign assets control department of the treasury washington d c by the taxpayers’ family the taxpayers’ family has allocated to each family_member their proportionate interest in such assets the only losses taken were those the taxpayer deemed to be business_assets and it is their contention that amount claimed are their costs the taxpayers determined that these assets were only seized in the tax preparers have not verified the assets their costs or the year the loss was incurred e petitioner’s income_tax returns petitioner filed returns for and petitioners filed joint returns for in which they reported the following state net taxable tax capital sched e operating year wages interest dividends refund losses losses losses dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number f events after the 1980s petitioner married mitra rasson in new york new york in petitioner began living with his family in france at a time not specified in the record before date and continuing through the date of trial his children attend school there petitioner has never become a citizen_of_the_united_states g respondent’s settlement with petitioner’s father and brother petitioner’s father and phillip elghanian each deducted losses of dollar_figure for from the expropriation of their iranian property those losses were carried forward to and by petitioner’s father and to by phillip elghanian in the commissioner allowed each of them an nol of dollar_figure opinion a whether the expropriation_loss occurred in or to be a deductible loss under sec_165 the transaction must be closed completed and fixed by identifiable events in the taxable_year 326_us_287 sec_1_165-1 income_tax regs whether a loss occurred during a particular taxable_year is a question of fact boehm v commissioner supra pincite 524_f2d_888 9th cir affg tcmemo_1973_258 an important indication of the year of loss is the year that the taxpayer loses control and possession of the property 274_us_398 petitioners contend that the expropriation_loss occurred in because the iranian government promised until to restore the assets to the elghanian family if they would return to operate the business petitioner believed until the time of the iran-contra affair in that the united_states would overthrow the iranian government enabling his family to recover its property and petitioner had a reasonable_prospect_of_recovery until we disagree the iranian government’s attempt to lure members of petitioners’ family back to iran was a hoax petitioner’s belief that the united_states would restore his family’s property was remote nebulous and speculative a loss deduction is not postponed based on remote or nebulous possibilities of recovery id pincite we conclude that the loss did not occur in and based on this record that it occurred in the year of the expropriationdollar_figure petitioners bear the burden_of_proof on the residence and expropriation_loss issues rule a 290_us_111 the burden_of_proof for a factual issue may shift to the commissioner under certain circumstances continued b whether petitioner was a resident_of_the_united_states in background the parties dispute whether petitioner was a resident_of_the_united_states in dollar_figure if petitioner was not a u s resident in then petitioners may not deduct the expropriation losses in or carry those losses forward to later years during which he was a u s resident an alien is a resident_of_the_united_states if he or she is present in the united_states and is not a mere transient_or_sojourner the determination of which depends on the intended length and nature of the stay sec_1_871-2 income_tax regs the fundamental issue in determining residence is whether the alien intends to make the united_states his or her home 59_tc_264 an alien who lives in the united_states and has no definite intention as to his or her stay is a resident for purposes of the income_tax id pincite n continued sec_7491 petitioners do not contend that sec_7491 applies in deciding petitioner’s residence for we consider the law then in effect sec_7701 was enacted in effective for taxable years beginning after date deficit_reduction_act_of_1984 publaw_98_369 98_stat_672 the term residence and domicile are not synonymous however to be a resident the taxpayer must have some degree of permanent attachment to the country of residence 79_tc_252 affd without published opinion 755_f2d_181 d c cir an individual may be a resident_of_the_united_states without terminating his or her residence in another country id pincite whether petitioner was a resident_of_the_united_states in petitioner argues that the following establish that he was a u s resident from through the years at issue a he was issued a green card in b he was in the united_states from through and part of c his parents brother and some other family members lived here and d he told some members of his family and friends that he wanted to live in the united_states a petitioner’s green card petitioner argues that the fact that he received a green card and permanent lawful resident status in shows that he was a resident_of_the_united_states from through the years in issue we disagree issuance of a green card in when petitioner was about years old has little or no bearing on whether petitioner was a resident in for that we look to events which occurred closer to one reason that we give little weight to the fact that petitioner had a green card in is that petitioner in his dealing with u s immigration matters frequently acted as if he were not a u s resident first the record does not indicate that petitioner ever used the green card after his short visit here in date second petitioner used a student visa issued by the united_states to enter the united_states in to attend college whatever intent to reside in the united_states that petitioner may have had when he obtained a green card in is clouded by his obtaining a student visa which authorizes an alien to remain in the united_states only as long as necessary to complete a course of study plus days sec_101 of the immigration and nationality act 66_stat_168 u s c sec_1101 see c f_r sec_214 f iv petitioner testified that he obtained and used a student visa in to facilitate leaving iran to attend college in the united_states and to facilitate travel to and from iran when he immigration and nationality act ch sec_101 66_stat_168 u s c sec_1101 describes persons qualified for a student visa as an alien having a residence in a foreign_country which he has no intention of abandoning who is a bona_fide student qualified to pursue a full course of study and who seeks to enter the united_states temporarily and solely for the purpose of pursuing such a course of study consistent with requirements set forth elsewhere in the code emphasis added did not have his green card despite his explanation we believe petitioner’s use of a student visa is inconsistent with a claim that at that time he intended to be in the united_states other than as a student third petitioner entered the united_states under a b-1 or b-2 visa in aliens entering the united_states under a b visa may stay in the united_states only temporarily sec_101 of the immigration and nationality act 66_stat_167 u s c sec_1101 c f_r b authorities issuing the b visa presumably found15 that petitioner qualified for it at the time ie that he was entering the immigration and nationality act ch sec_101 66_stat_167 u s c sec_1101 describes persons qualifying for a b visa as the term immigrant means every alien except an alien who is within one of the following classes of nonimmigrant aliens- b an alien other than one coming for the purpose of study or of performing skilled or unskilled labor or as a representative of foreign press radio film or other foreign information media coming to engage in such vocation having a residence in a foreign_country which he has no intention of abandoning and who is visiting the united_states temporarily for business or temporarily for pleasure emphasis added see supra note see 105_fsupp_421 d d c presumption of regularity applies to immigration matters united_states temporarily that he had a foreign residence that he had no intention of abandoning and that he did not enter to for example work or study see supra p note p note fourth petitioner’s statement in his application_for permanent residence in the united_states in that he eventually would like to permanently reside in the united_states seems at odds with the proposition that he already was a u s resident b petitioner’s years in the united_states petitioner argues that the fact that he was in the united_states from through and part of establishes that he was a u s resident in we disagree petitioner did not work in the united_states participate in the economy or society or demonstrate a degree of permanent attachment to the united_states park v commissioner t c pincite see 538_us_510 413_us_717 300_f2d_34 7th cir revg and remanding 36_tc_131 petitioners point out that we have held that a taxpayer who entered the united_states under a student visa was a u s resident 70_tc_553 petitioners contend that this case is like siddiqi we disagree the taxpayer in that case interrupted his formal education to work full time and earn wages for months id pincite his contacts with the economy were greater than those of petitioner petitioner obtained a real_estate license in florida and he considered real_estate syndication and viewed real_estate while in boston however he was not employed in the united_states from to and he did not earn any income in the united_states from real_estate or any other business activity during those years he did not show that he had economic ties to the united_states similar to the taxpayer in siddiqi petitioner traveled to london spain france and israel in in that year his trips to and activities in the united_states were very limited he occupied an apartment in new york in december but he did not show an intent to form ties to the community during his time as a student in boston and in new york in petitioner was not deeply or continuously involved in business personal social or political affairs in the united_states cf park v commissioner t c pincite c petitioner’s family members it appears from our record that petitioner’s parents and brother phillip elghanian have been u s residents since or petitioner contends that this shows that he was also a resident in we disagree petitioner has made other choices apparently independent of his family d petitioner’s statements to family and friends petitioner points out that some of his family members and friends testified that he told them in the 1970s that he intended to reside in the united_states we have no reason to doubt that testimony but we believe petitioner’s actions over the years speak more clearly to his intent than his statements to those witnesses e the petition in this case petitioner signed both petitions which state that he became a u s resident in we treat those statements as petitioner’s admission that he was not a resident_of_the_united_states in statements in petitions filed in this court are binding admissions by a taxpayer absent cogent proof that they are incorrect see 82_tc_766 n affd 793_f2d_139 6th cir mooneyham v commissioner tcmemo_1991_178 petitioners have not presented cogent proof that petitioner was a resident_of_the_united_states in conclusion we conclude that petitioner was not a u s resident in c whether petitioner is entitled to deduct an expropriation_loss in the same amount as that allowed by respondent in a settlement with his father and brother respondent permitted petitioner’s brother and father each to carry forward expropriation losses of dollar_figure from petitioners contend that his losses were the same as his father and his brother and that respondent must treat petitioner and his father and brother consistently we disagree tax laws must be applied as uniformly as possible see 247_us_350 however the commissioner is not required to offer a settlement to one taxpayer consistent with that offered to other similarly situated taxpayers absent proof that a taxpayer has been singled out for adverse treatment based on impermissible considerations such as race or religion and absent contractual agreements to the contrary 110_tc_165 affd without published opinion sub nom drake oil tech partners v commissioner 211_f3d_1277 10th cir and tucek v commissioner 198_f3d_259 10th cir 104_tc_13 supplemented by 104_tc_417 affd 140_f3d_240 4th cir 65_tc_1014 petitioners contend that respondent is estopped from denying that petitioner is entitled to deduct expropriation losses in the same amount as respondent allowed for his father and brother we disagree for estoppel to apply to a party the other party must have reasonably relied to its detriment on the conduct of the estopped party 476_us_926 467_us_51 petitioner filed his amended_return in which was before respondent settled with his father and brother in petitioner could not have relied on those settlements when he filed his amended_return there is no evidence that petitioner relied on any communication by respondent in preparing his amended_return finally it appears from our record that petitioner’s parents and probably his brother were u s residents by in his petition petitioner stated that he became a u s resident in our record suggests that petitioner did not establish u s residence when his father and brother did we conclude that estoppel does not apply and that petitioner is not entitled to deduct an expropriation_loss in the same amount as that allowed by respondent in a settlement with his father and brother d whether petitioner is liable for the addition_to_tax and penalty_for_substantial_understatement_of_income_tax for and for a taxpayer is liable for an addition_to_tax equal to percent of the amount of any underpayment attributable to a substantial_understatement_of_income_tax sec_6661 the amount of the understatement is reduced by amounts attributable to items for which there existed substantial_authority for the taxpayer's position or adequately disclosed on the taxpayer’s return or in a statement attached to the return sec_6661 for a taxpayer is liable for an accuracy-related_penalty in the amount of percent of any part of an underpayment attributable to among other things a substantial_understatement_of_income_tax sec_6662 and b the amount of the understatement is reduced by amounts attributable to items for which there was substantial_authority for the taxpayer's position or adequately disclosed on the taxpayer’s return or in a statement attached to the return sec_6662 the accuracy-related_penalty does not apply to any part of an underpayment for which was a reasonable_cause and with respect to which the taxpayer acted in good_faith sec_6664 sec_1_6664-4 income_tax regs respondent contends that petitioner is liable for the addition_to_tax under sec_6661 for and the accuracy- related penalty under sec_6662 for for substantial_understatement of tax we disagree petitioner attached a statement which he titled a rider to his amended_return disclosure is adequate under sec_6661 if inter alia it is made on a statement that includes a caption identifying the statement as disclosure under sec_6661 sec_1 b and c income_tax regs the statement and the return were sufficient to apprise respondent that the deduction was for an expropriation_loss its amount and the potential controversy petitioner did not refer to sec_6661 on his amended_return or its attachments however a disclosure need not do so if as here it clearly puts the commissioner on notice of the possible controversy see schirmer v commissioner 89_tc_277 mitchell v commissioner tcmemo_1994_237 affd 73_f3d_628 6th cir we conclude that petitioner is not liable for the addition_to_tax under sec_6661 for and for the accuracy- related penalty under sec_6662 and b for for substantial_understatement of tax decisions will be entered under rule
